Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-4, 6, 10-11, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Patent Application Publication 2014/0126467) in view of Chen et al. (US Patent Application Publication 2014/0133317).

Regarding claims 1 and 11 Lu et al. discloses a network node/method configured to perform link adaptation, the network node comprising (see fig, 3 and 7): 
processing circuitry including a memory and a processor; the memory configured to store a channel quality measure, gain increment values, and a hysteresis value( see fig. 14,   processing subsystem) ;  	the processor configured to: compare the channel quality measure to a first predetermined amount( see [0032] the link adaptation function 22 performs link adaptation for downlink transmissions to the mobile terminal based on the SINR offset from the outer loop and Channel State Information (CSI) reports from the mobile terminal.  Each CSI report includes a channel quality SINR for the downlink channel from the base station to the mobile terminal.);  and 

when the channel quality measure is less than a second predetermined amount, perform a second outer loop adjustment process, the second outer loop adjustment process directed to determining link adaptation for a second data transmission to the wireless device ( see fig. 5, second outer loop adjustment,  outer loop 26-2  adjustment is performed based on CSI reports values from the mobile terminal 16. see[0039-40]  In general, the outer loop 26-2 increases the SINR offset for the second subframe (SF.sub.2) in response to a positive HARQ acknowledgement for the second subframe (SF.sub.2) and decreases the SINR offset for the second subframe (SF.sub.2) in response to a negative HARQ acknowledgement for the second subframe (SF.sub.2). the second subframe (SF.sub.2) performs link adaptation for downlink transmissions to the 
Lu et al. fail to specifically point out wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR as claimed.
Chen et al. teaches wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR (  see fig. 7, GINR calculation ( reads on adjusting by increments), see [0100-101] the pre-switch transmission mode uses two adjusted GINR values ( incremented) for two codewords, the initial value for two code words can be calculated from Expression (13) GINR_Adj0=GINR_Adj1=GINR_Adj Expression (13).  And second expression isused to calculate a second GINR ( GINR_Adj=(GINR_Adj0+GINR_Adj1)/2 Expression (14) ) )  . 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value (see Chen et al. [0022]).
Claims 3 and 13 Lu et al. in view of Chen et al.  discloses everything as applied above (see claims 1 and 11). 
wherein the second outer loop adjustment process converges faster than the first outer loop adjustment process.( see [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing is needed than the first outer loop. )
Regarding Claims 4 and 14 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR) as claimed.
 However Chen et al. teaches wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR)( see fig. 7, see [0095] Since space frequency block code (SFBC) [third mode] has only one codeword, its GINR outer-loop adjustment is understood with reference to Expressions (2).  GINR is derived from SINR and PDSCH signal power spectrum density as shown in FIG. 7.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with 
Regarding Claims 6 and 16 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a different increment to adjust a gain to interference plus noise ratio for each of the N code words as claimed.
Chen et al. teaches wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a different increment to adjust a gain to interference plus noise ratio for each of the N code words( see [0101] when a pre-switch transmission mode uses only one adjusted GINR value for either one codeword or two codewords and a post-switch transmission mode uses two adjusted GINR values for two codewords, after the switch a post-switch transmission mode is begun using the one adjusted GINR value acquired from the pre-switch transmission mode as both of the two adjusted GINR values for the post-switch transmission mode). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value (see Chen et al. [0022]).
Claims 10 and 20 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the second outer loop adjustment process comprises a single loop and includes, when the second data transmission is one of a one code word and two code word transmission: determining an amount of an increment to be applied to a gain to interference plus noise ratio (GINR);  and determining based at least in part on the GINR, at least one of a modulation and coding level to apply to the second data transmission as claimed.
Chen et al. teaches wherein the second outer loop adjustment process comprises a single loop and includes, when the second data transmission is one of a one code word and two code word transmission: determining an amount of an increment to be applied to a gain to interference plus noise ratio (GINR);  and determining based at least in part on the GINR, at least one of a modulation and coding level to apply to the second data transmission( see [0108] If the transmission mode is open-loop MIMO, the wireless terminal does not report PMI but reports CQI averaged over two codewords.  Based on the wireless terminal report(s), the base station node decides the modulation and coding scheme for each codeword. ) . 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Claims 33-34 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
wherein the first predetermined amount is a threshold plus a hysteresis value and the second predetermined amount is the threshold minus the hysteresis value (see fig. 6, SINR offset, (see fig. 5 and 9, see [0037] a SINR offset step-up size when increasing the SINR offset and a SINR offset step-down size when decreasing the SINR offset are a function of the target BLER.  In one particular embodiment, the step-up size and the step-down size are defined as: Target BLER = 1 1 + SINR offset step - down size SINR offset step - up size. see also [0056] BLERs in the range of 0 to 10% for the first subframe group; the second subframe group have BLERs in the range of 10 to 20% the hysteresis value is the percentage range)
Allowable Subject Matter
4.	Claims 7-9 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 21, 24-27 and 30-34 allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
7.	 Claims 21 and 27 are allowed because the closest prior art, Lu et al. (US Patent Application Publication 2014/0126467), fails to anticipate or render obvious the concept of performing link adaption , where determining an amount of a second increment to be applied to a second GINR corresponds to a first of the two code words, in combination with all other limitations in the claim (s) as defined by applicant.
  discloses link adaptation for a radio signal in a cellular communications network, but does not determining an amount of increments to be applied to a GINR corresponds to code words.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
8.	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 10-12 of the amendment, the applicant contends that Lu et al. in view of Chen et al. does not teach or suggest “when the channel quality measure is greater than the first predetermined amount, perform a first outer loop adjustment process, the first outer loop adjustment process directed to determining link adaptation for a first data transmission transmitted to a wireless device, wherein the first outer loop adjustment process comprises three loops”
Examiner respectfully disagrees Lu et al. teaches in fig. 5, and in [0036-38] the link adaptation system 24 includes outer loops 26-1 through 26-10 (generally referred to herein collectively as outer loops 26 and individually as outer loop 26).  The first outer loop includes multiple loops as shown in figure 5.  The first outer loop 26-1 adjustment is based on CSI reports values. The link adaptation function 28-1 for the first subframe (SF.sub.1) performs link adaptation for downlink transmissions to the mobile terminal 16 scheduled for the first subframe (SF.sub.1) based on the SINR offset for the first subframe (SF.sub.1) from the outer loop 26-1 and CSI reports from the mobile terminal .
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 20, 2022 

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462